                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JERRY DALE NICHOLS                                )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                )       Civil No.: 1:18cv00085-JMV
                                                  )
NANCY A. BERRYHILL1,                              )
Deputy Commissioner for Operations,               )
Performing the Duties and Functions               )
Not Reserved to the COMMISSONER                   )
of SOCIAL SECURITY,                               )
                                                  )
                Defendant.                        )


                        ORDER ON PETITION FOR ATTORNEY FEES

        Before the Court are Plaintiff’s motion [22] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), and Defendant’s response [23].               For the

reasons set out below, the motion will be granted.

        In these proceedings Plaintiff sought judicial review of the Social Security

Commissioner’s final decision denying a claim for benefits. By Final Judgment [21] dated May

22, 2019, this Court reversed and remanded this case to the Commissioner for further

proceedings. Plaintiff now seeks attorney fees in the amount of $7,864.45 for attorney work

before this Court plus $420.10 in costs on the ground that Plaintiff was the prevailing party.

Defendant indicates he has no objection to the requested award.




1 Andrew Saul was sworn in as Commissioner of Social Security on June 17, 2019. Pursuant to FED.R.CIV.P.
25(d), he is automatically substituted as the Defendant in this matter.
          The Court, having thoroughly considered the motion, the response, and the applicable

law, finds the requested award is reasonable, and no special circumstance would make the award

unjust.

          THEREFORE, IT IS ORDERED:

          That the Commissioner shall promptly pay to Plaintiff a total of $7,864.45 in attorney

fees plus $420.10 in costs, mailed in care of Plaintiff’s counsel.

          This 7th day of August, 2019.

                                                              /s/ Jane M. Virden
                                                               U. S. MAGISTRATE JUDGE




                                                 2
